Exhibit 10.1

SUBSCRIPTION AGREEMENT

Insmed Incorporated

8720 Stony Point Parkway

Suite 2000

Richmond, VA 23235

Ladies and Gentlemen:

The undersigned (the “Investor”) hereby confirms its agreement with you as
follows:

1. This Subscription Agreement (this “Agreement”) is made as of the date set
forth below between Insmed Incorporated, a Virginia corporation (the “Company”),
and the Investor.

2. The Company has authorized the sale and issuance to certain investors of up
to an aggregate of [                    ] units (the “Units”), each consisting
of (i) one share (the “Share,” collectively the “Shares”) of its common stock,
par value $0.01 per share (the “Common Stock”) and (ii) one warrant (the
“Warrant,” collectively the “Warrants”) to purchase [                    ]
shares of Common Stock (and the fractional amount being the “Warrant Ratio”),
for a purchase price of $0.90 per Unit (the “Purchase Price”), reflecting a
price of $[                    ] per Share and $[                    ] per
Warrant. The Shares issuable upon the exercise of the Warrants are referred to
herein as the “Warrant Shares.” The Warrant Shares, together with the Shares and
the Warrants, are referred to herein as the “Securities.”

3. The offering and sale of the Units (the “Offering”) are being made pursuant
to (1) an effective Registration Statement on Form S-3 (including the Prospectus
contained therein (the “Base Prospectus”), the “Registration Statement”) filed
by the Company with the Securities and Exchange Commission (the “Commission”),
(2) if applicable, certain “free writing prospectuses” (as that term is defined
in Rule 405 under the Securities Act of 1933, as amended), that have or will be
filed with the Commission and delivered to the Investor on or prior to the date
hereof and (3) a Prospectus Supplement (the “Prospectus Supplement” and together
with the Base Prospectus, the “Prospectus”) containing certain supplemental
information regarding the Securities and terms of the Offering that will be
filed with the Commission and delivered to the Investor (or made available to
the Investor by the filing by the Company of an electronic version thereof with
the Commission) along with the Company’s counterpart to this Agreement.

4. The Company and the Investor agree that the Investor will purchase from the
Company and the Company will issue and sell to the Investor the Units set forth
below for the aggregate purchase price set forth below. The Units shall be
purchased pursuant to the Terms and Conditions for Purchase of Units attached
hereto as Annex I and incorporated herein by this reference as if fully set
forth herein. The Investor acknowledges that the Offering is not being
underwritten by the placement agent (the “Placement Agent”) named in the
Prospectus Supplement and that there is no minimum offering amount.

5. The manner of settlement of the Shares included in the Units purchased by the
Investor shall be determined by such Investor as follows (check one):

 

[    ]  A.

Delivery by electronic book-entry at The Depository Trust Company (“DTC”),
registered in the Investor’s name and address as set forth below, and released
by American Stock Transfer



--------------------------------------------------------------------------------

Signature Page to Subscription Agreement

 

 

& Trust Company, the Company’s transfer agent (the “Transfer Agent”), to the
Investor at the Closing (as defined in Section 3.1 of Annex I hereto). NO LATER
THAN ONE (1) BUSINESS DAY AFTER THE EXECUTION OF THIS AGREEMENT BY THE INVESTOR
AND THE COMPANY, THE INVESTOR SHALL:

 

  (I) DIRECT THE BROKER-DEALER AT WHICH THE ACCOUNT OR ACCOUNTS TO BE CREDITED
WITH THE SHARES ARE MAINTAINED TO SET UP A DEPOSIT/WITHDRAWAL AT CUSTODIAN
(“DWAC”) INSTRUCTING THE TRANSFER AGENT TO CREDIT SUCH ACCOUNT OR ACCOUNTS WITH
THE SHARES, AND

 

  (II) REMIT BY WIRE TRANSFER THE AMOUNT OF FUNDS EQUAL TO THE AGGREGATE
PURCHASE PRICE FOR THE UNITS BEING PURCHASED BY THE INVESTOR TO THE FOLLOWING
ACCOUNT:

Chase Manhattan Bank

ABA# 021 000 021

1 Chase Manhattan Plaza

NY NY 10005

FAO NFS (National Financial Services)

AC# 066-196-221

FC: C.E.U.T Private Banking Escrow Account #2

Acct# KRT-980102

– OR –

 

[    ]  B. Delivery versus payment (“DVP”) through DTC (i.e., the Company shall
deliver Shares registered in the Investor’s name and address as set forth below
and released by the Transfer Agent to the Investor through DTC at the Closing
directly to the account(s) at the Placement Agent identified by the Investor and
simultaneously therewith payment shall be made by the Placement Agent by wire
transfer to the Company). NO LATER THAN ONE (1) BUSINESS DAY AFTER THE EXECUTION
OF THIS AGREEMENT BY THE INVESTOR AND THE COMPANY, THE INVESTOR SHALL:

 

  (I) NOTIFY THE PLACEMENT AGENT OF THE ACCOUNT OR ACCOUNTS AT THE PLACEMENT
AGENT TO BE CREDITED WITH THE SHARES BEING PURCHASED BY SUCH INVESTOR, AND

 

  (II) CONFIRM THAT THE ACCOUNT OR ACCOUNTS AT THE PLACEMENT AGENT TO BE
CREDITED WITH THE SHARES BEING PURCHASED BY THE INVESTOR HAVE A MINIMUM BALANCE
EQUAL TO THE AGGREGATE PURCHASE PRICE FOR THE UNITS BEING PURCHASED BY THE
INVESTOR.

IT IS THE INVESTOR’S RESPONSIBILITY TO (A) MAKE THE NECESSARY WIRE TRANSFER OR
CONFIRM THE PROPER ACCOUNT BALANCE IN A TIMELY MANNER AND (B) ARRANGE FOR
SETTLEMENT BY WAY OF DWAC OR DVP IN A TIMELY MANNER. IF THE INVESTOR DOES NOT
DELIVER THE AGGREGATE PURCHASE PRICE FOR THE UNITS OR DOES NOT MAKE PROPER
ARRANGEMENTS FOR SETTLEMENT IN



--------------------------------------------------------------------------------

Signature Page to Subscription Agreement

 

A TIMELY MANNER, THE SHARES AND WARRANTS MAY NOT BE DELIVERED AT CLOSING TO THE
INVESTOR OR THE INVESTOR MAY BE EXCLUDED FROM THE CLOSING ALTOGETHER.

 

6. The executed Warrant shall be delivered in accordance with the terms thereof.

7. The Investor represents that, except as set forth below, (a) it has had no
position, office or other material relationship within the past three years with
the Company or persons known to it to be affiliates of the Company, (b) it is
not a NASD member or an Associated Person (as such term is defined under the
NASD Membership and Registration Rules Section 1011) as of the Closing, and
(c) neither the Investor nor any group of Investors (as identified in a public
filing made with the Commission) of which the Investor is a part in connection
with the Offering of the Units, acquired, or obtained the right to acquire, 20%
or more of the Common Stock (or securities convertible into or exercisable for
Common Stock) or the voting power of the Company on a post-transaction basis.
Exceptions:

 

--------------------------------------------------------------------------------

(If no exceptions, write “none.” If left blank, response will be deemed to be
“none.”)

8. The Investor represents that it has received (or otherwise had made available
to it by the filing by the Company of an electronic version thereof with the
Commission) the final Base Prospectus, dated February 3, 2006, which is a part
of the Company’s Registration Statement, the documents incorporated by reference
therein, and any free writing prospectus (collectively, the “Disclosure
Package”), prior to or in connection with the receipt of this Agreement and the
Prospectus Supplement (or the filing by the Company of an electronic version
thereof with the Commission) along with the Company’s counterpart to this
Agreement.

9. No offer by the Investor to buy Units will be accepted and no part of the
Purchase Price will be delivered to the Company until the Company has accepted
such offer by countersigning a copy of this Agreement, and any such offer may be
withdrawn or revoked by the Investor, without obligation or commitment of any
kind, at any time prior to the Company (or the Placement Agent on behalf of the
Company) sending (orally, in writing, or by electronic mail) notice of its
acceptance of such offer. An indication of interest will involve no obligation
or commitment of any kind until this Agreement is accepted and countersigned by
or on behalf of the Company.



--------------------------------------------------------------------------------

Signature Page to Subscription Agreement

 

Purchased Shares:                                                 

Purchased Warrants:                                             

Aggregate Purchase Price: $                                

Please confirm that the foregoing correctly sets forth the agreement between us
by signing in the space provided below for that purpose.

Dated as of: May     , 2007

 

INVESTOR (entity name)    Purchased Shares: DTC participant’s name in which
book-entry should be made (if different from Investor name):
                                                                    
By:                                                              
Broker:                                                                Print
Name:                                                 Broker Contact
Name:                                       
Title:                                                            
Broker:                                                               
Address:                                                       Broker Phone
Number:                                       
                                                                     Broker
Contact Name:                                       
TID:                                                             Broker
Fax:                                                          Contact
Name:                                             Broker
Email:                                                      Contact telephone
#:                                  DTC Account
Number:                                     Contact Fax
#:                                             Contact
email:                                            



--------------------------------------------------------------------------------

Signature Page to Subscription Agreement

 

Agreed and Accepted this      day of May, 2007: INSMED INCORPORATED By:  

 

Name:   Kevin P. Tully, C.G.A. Title:   Executive VP & CFO



--------------------------------------------------------------------------------

ANNEX I

TERMS AND CONDITIONS FOR PURCHASE OF UNITS

1. Authorization and Sale of the Units. Subject to the terms and conditions of
this Agreement, the Company has authorized the sale of the Units, which consist
of the Shares and the Warrants.

2. Agreement to Sell and Purchase the Units; Placement Agent.

2.1 At the Closing, the Company will sell to the Investor, and the Investor will
purchase from the Company, upon the terms and conditions set forth herein, the
number of Units set forth on the last page of the Subscription Agreement to
which these Terms and Conditions for Purchase of Units are attached as Annex I
(the “Signature Page”) for the aggregate purchase price therefor set forth on
the Signature Page.

2.2 The Company proposes to enter into substantially this same form of
Subscription Agreement with certain other investors (the “Other Investors”) and
expects to complete sales of Units to them. The Investor and the Other Investors
are hereinafter sometimes collectively referred to as the “Investors,” and this
Agreement and the Subscription Agreements executed by the Other Investors are
hereinafter sometimes collectively referred to as the “Agreements.”

2.3 Investor acknowledges that the Company has agreed to pay C.E. Unterberg,
Towbin, LLC (the “Placement Agent”) a fee (the “Placement Fee”) in respect of
the sale of Units to the Investor.

2.4 The Company has entered into a Placement Agent Agreement, dated May     ,
2007 (the “Placement Agreement”), with the Placement Agent that contains certain
representations, warranties, covenants and agreements of the Company that may be
relied upon by the Investor, which shall be a third party beneficiary thereof.

3. Closings and Delivery of the Units and Funds.

3.1 Closing. The completion of the purchase and sale of the Units (the
“Closing”) shall occur at a place and time (the “Closing Date”) to be specified
by the Company and the Placement Agent, and of which the Investors will be
notified in advance by the Placement Agent, in accordance with Rule 15c6-1
promulgated under the Securities Exchange Act of 1934, as amended (the “Exchange
Act”). At the Closing, (a) the Company shall cause the Transfer Agent to deliver
to the Investor the number of Shares (and Units) set forth on the Signature Page
registered in the name of the Investor or, if so indicated on the Investor
Questionnaire attached hereto as Exhibit A, in the name of a nominee designated
by the Investor, (b) the Company shall cause to be delivered to the Investor a
Warrant to purchase a number of whole Warrant Shares determined by multiplying
the number of Shares (and Units) set forth on the signature page by the Warrant
Ratio and rounding down to the nearest whole number and (c) the aggregate
purchase price for the Units being purchased by the Investor will be delivered
by or on behalf of the Investor to the Company.

3.2 Conditions to the Company’s Obligations. (a) The Company’s obligation to
issue and sell the Units to the Investor shall be subject to: (i) the receipt by
the Company of the purchase price for the Units being purchased hereunder as set
forth on the Signature Page and (ii) the accuracy of the representations and
warranties made by the Investor and the fulfillment of those undertakings of the
Investor to be fulfilled prior to the Closing Date.



--------------------------------------------------------------------------------

(b) Conditions to the Investor’s Obligations. The Investor’s obligation to
purchase the Units will be subject to the accuracy of the representations and
warranties made by the Company and the fulfillment of those undertakings of the
Company to be fulfilled prior to the Closing Date, including without limitation,
those contained in the Placement Agreement, and to the condition that the
Placement Agent shall not have: (a) terminated the Placement Agreement pursuant
to the terms thereof or (b) determined that the conditions to the closing in the
Placement Agreement have not been satisfied. The Investor’s obligations are
expressly not conditioned on the purchase by any or all of the Other Investors
of the Units that they have agreed to purchase from the Company.

3.3 Delivery of Funds.

(a) Delivery by Electronic Book-Entry at The Depository Trust Company. If the
Investor elects to settle the Shares purchased by such Investor through delivery
by electronic book-entry at DTC, no later than one (1) business day after the
execution of this Agreement by the Investor and the Company, the Investor shall
remit by wire transfer the amount of funds equal to the aggregate purchase price
for the Units being purchased by the Investor to the following account
designated by the Placement Agent pursuant to the terms of that certain
Placement Agreement:

Chase Manhattan Bank

ABA# 021 000 021

1 Chase Manhattan Plaza

NY NY 10005

FAO NFS (National Financial Services)

AC# 066-196-221

FC: C.E.U.T Private Banking Escrow Account #2

Acct# KRT-980102

Such funds shall be held in escrow until the Closing and delivered by the
Placement Agent on behalf of the Investors to the Company upon the satisfaction,
in the sole judgment of the Placement Agent, of the conditions set forth in
Section 3.2(b) hereof. The Placement Agent shall have no rights in or to any of
the escrowed funds except as set forth in the Placement Agreement. The Company
and the Investor agree to indemnify and hold the Placement Agent harmless from
and against any and all losses, costs, damages, expenses and claims (including,
without limitation, court costs and reasonable attorneys fees) (“Losses”)
arising under this Section 3.3 or otherwise with respect to the funds held in
escrow pursuant hereto or arising under the Placement Agreement, unless it is
finally determined that such Losses resulted directly from the willful
misconduct or gross negligence of the Placement Agent. Anything in this
Agreement to the contrary notwithstanding, in no event shall the Placement Agent
be liable for any special, indirect or consequential loss or damage of any kind
whatsoever (including but not limited to lost profits), even if the Placement
Agent has been advised of the likelihood of such loss or damage and regardless
of the form of action.

Investor shall also furnish to the Placement Agent a completed W-9 form (or, in
the case of an Investor who is not a United States citizen or resident, a W-8
form).

(b) Delivery Versus Payment through The Depository Trust Company. If the
Investor elects to settle the Shares purchased by such Investor by delivery
versus payment through DTC, no later than one (1) business day after the
execution of this Agreement by the Investor and the Company, the Investor shall
confirm that the account or accounts at the Placement Agent to be credited with
the Shares being purchased by the Investor have a minimum balance equal to the
aggregate purchase price for the Units being purchased by the Investor.



--------------------------------------------------------------------------------

3.4 Delivery of Shares.

(a) Delivery by Electronic Book-Entry at The Depository Trust Company. If the
Investor elects to settle the Shares purchased by such Investor through delivery
by electronic book-entry at DTC, no later than one (1) business day after the
execution of this Agreement by the Investor and the Company, the Investor shall
direct the broker-dealer at which the account or accounts to be credited with
the Shares being purchased by such Investor are maintained, which broker/dealer
shall be a DTC participant, to set up a Deposit/Withdrawal at Custodian (“DWAC”)
instructing American Stock Transfer & Trust Company, the Company’s transfer
agent, to credit such account or accounts with the Shares by means of an
electronic book-entry delivery. Such DWAC shall indicate the settlement date for
the deposit of the Shares, which date shall be provided to the Investor by the
Placement Agent. Simultaneously with the delivery to the Company by the
Placement Agent of the funds held in escrow pursuant to Section 3.3 above, the
Company shall direct its transfer agent to credit the Investor’s account or
accounts with the Shares pursuant to the information contained in the DWAC.

(b) Delivery Versus Payment through The Depository Trust Company. If the
Investor elects to settle the Shares purchased by such Investor by delivery
versus payment through DTC, no later than one (1) business day after the
execution of this Agreement by the Investor and the Company, the Investor shall
notify the Placement Agent of the account or accounts at the Placement Agent to
be credited with the Shares being purchased by such Investor. On the Closing
Date, the Company shall deliver the Shares to the Investor through DTC directly
to the account or accounts at the Placement Agent identified by Investor and
simultaneously therewith payment shall be made by the Placement Agent by wire
transfer to the Company.



--------------------------------------------------------------------------------

4. Representations, Warranties and Covenants of the Investor.

The Investor represents and warrants to, and agrees with, the Company and the
Placement Agent that:

4.1 The Investor (a) is knowledgeable, sophisticated and experienced in making,
and is qualified to make decisions with respect to, investments in shares
presenting an investment decision like that involved in the purchase of the
Units, including investments in securities issued by the Company and investments
in comparable companies, (b) has answered all questions on the Signature Page
and the Investor Questionnaire for use in preparation of the Prospectus
Supplement and the answers thereto are true and correct as of the date hereof
and will be true and correct as of the Closing Date and (c) in connection with
its decision to purchase the number of Units set forth on the Signature Page,
has received and is relying solely upon the Disclosure Package and the documents
incorporated by reference therein.

4.2 The Investor acknowledges that (a) no action has been or will be taken in
any jurisdiction outside the United States by the Company or the Placement Agent
that would permit an offering of the Units, or possession or distribution of
offering materials in connection with the issue of the Securities in any
jurisdiction outside the United States where action for that purpose is
required, (b) if the Investor is outside the United States, it will comply with
all applicable laws and regulations in each foreign jurisdiction in which it
purchases, offers, sells or delivers Securities or has in its possession or
distributes any offering material, in all cases at its own expense and (c) the
Placement Agent is not authorized to make and has not made any representation,
disclosure or use of any information in connection with the issue, placement,
purchase and sale of the Units, except as set forth or incorporated by reference
in the Base Prospectus or the Prospectus Supplement.

4.3 The Investor acknowledges that (a) the Investor has full right, power,
authority and capacity to enter into this Agreement and to consummate the
transactions contemplated hereby and has taken all necessary action to authorize
the execution, delivery and performance of this Agreement, and (b) this
Agreement constitutes a valid and binding obligation of the Investor enforceable
against the Investor in accordance with its terms, except as enforceability may
be limited by applicable bankruptcy, insolvency, reorganization, moratorium or
similar laws affecting creditors’ and contracting parties’ rights generally and
except as enforceability may be subject to general principles of equity
(regardless of whether such enforceability is considered in a proceeding in
equity or at law) and except as to the enforceability of any rights to
indemnification or contribution that may be violative of the public policy
underlying any law, rule or regulation (including any federal or state
securities law, rule or regulation).

4.4 The Investor understands that nothing in this Agreement, the Prospectus or
any other materials presented to the Investor in connection with the purchase
and sale of the Units constitutes legal, tax or investment advice. The Investor
has consulted such legal, tax and investment advisors as it, in its sole
discretion, has deemed necessary or appropriate in connection with its purchase
of Units.

4.5 Since the date on which the Placement Agent first contacted such Investor
about the Offering, it has not engaged in any transactions in the securities of
the Company (including, without limitation, any Short Sales (as defined below)
involving the Company’s securities). Each Investor covenants that it will not
engage in any transactions in the securities of the Company (including Short
Sales) prior to the time that the transactions contemplated by this Agreement
are publicly disclosed. Each Investor agrees that it will not use any of the
Units acquired pursuant to this Agreement to cover any short position in the
Common Stock if doing so would be in violation of applicable securities laws.
For purposes hereof, “Short Sales” include, without limitation, all “short
sales” as defined in Rule 200 promulgated under Regulation SHO under the
Exchange Act, whether or not against the box, and all types of direct and
indirect stock pledges, forward sales contracts, options, puts, calls, short
sales, swaps, “put equivalent positions” (as defined in Rule 16a-1(h) under the
Exchange Act) and similar arrangements (including on a total return basis), and
sales and other transactions through non-US broker dealers or foreign regulated
brokers.



--------------------------------------------------------------------------------

5. Representations, Warranties and Covenants of the Investor.

The Company represents and warrants to, and agrees with, the Investor and the
Placement Agent that:

(a) The Company has full corporate power and authority to enter into this
Agreement. This Agreement has been duly authorized, executed and delivered by
the Company and constitutes a valid and binding agreement of the Company,
enforceable against the Company in accordance with the terms hereof except to
the extent enforceability may be limited by bankruptcy, insolvency,
reorganization, moratorium or similar laws affecting creditors’ rights generally
and by general principles of equity. The performance of this Agreement and the
consummation of the transactions contemplated hereby will not result in the
creation or imposition of any lien, charge or encumbrance upon any of the assets
of the Company or any subsidiaries pursuant to the terms or provisions of, or
result in a breach or violation of any of the terms or provisions of, or
conflict with or constitute a default under, or give any party a right to
terminate any of its obligations under, or result in the acceleration of any
obligation under, the certificate or articles of incorporation or by-laws (or
any analogous documents) of the Company or any subsidiary, any indenture,
mortgage, deed of trust, voting trust agreement, loan agreement, bond,
debenture, note agreement or other evidence of indebtedness, or any material
lease, contract or other agreement or instrument to which the Company or any
subsidiary is a party or by which the Company or any subsidiary, or any of their
respective properties, is bound or affected, or violate or conflict with any
judgment, ruling, decree, order, statute, rule or regulation of any court or
other governmental agency or body applicable to the business or properties of
the Company or any subsidiary.

(b) The Registration Statement was declared effective by the Commission on
February 14, 2006. The Registration Statement is effective on the date hereof
and the Company has not received notice that the Commission has issued or
intends to issue a stop order with respect to the Registration Statement or that
the Commission otherwise has suspended or withdrawn the effectiveness of the
Registration Statement, either temporarily or permanently, or intends or has
threatened in writing to do so. The “Plan of Distribution” section in the
Prospectus describes the issuance and sale of the Shares and the Warrants. Each
part of the Registration Statement, when it became effective, did not contain an
untrue statement of a material fact or omit to state a material fact required to
be stated therein or necessary in order to make the statements therein not
misleading. As of the date the Base Prospectus, or any amendment or supplement
to the Base Prospectus, was or is filed with the Commission and at the Closing
Date, the Base Prospectus or any amendment or supplement thereto, did not and
will not contain any untrue statement of a material fact or omit to state a
material fact necessary to make the statements therein, in the light of the
circumstances under which they were made, not misleading.

(c) The Company shall (i) before the opening of trading on the Nasdaq Global
Market on the next trading day after the date hereof, issue a press release,
disclosing all material aspects of the transactions contemplated hereby and
(ii) make such other filings and notices in the manner and time required by the
Commission with the respect to the transaction contemplated hereby. The Company
shall not identify the Investor by name in any press release or public filing,
or otherwise publicly disclose the Investor’s name, without the Investor’s
prior, written consent, unless required by law or the rules and regulations of
any self-regulatory organization which the Company or its securities are
subject.

6. Survival of Representations, Warranties and Agreements; Third Party
Beneficiary. Notwithstanding any investigation made by any party to this
Agreement or by the Placement Agent, all covenants, agreements, representations
and warranties made by the Company and the Investor herein will survive the
execution of this Agreement, the delivery to the Investor of the Units being
purchased and the payment therefor.



--------------------------------------------------------------------------------

7. Notices. All notices, requests, consents and other communications hereunder
will be in writing, will be mailed (a) if within the domestic United States by
first-class registered or certified airmail, or nationally recognized overnight
express courier, postage prepaid, or by facsimile or (b) if delivered from
outside the United States, by International Federal Express or facsimile, and
will be deemed given (i) if delivered by first-class registered or certified
mail domestic, three (3) business days after so mailed, (ii) if delivered by
nationally recognized overnight carrier, one (1) business day after so mailed,
(iii) if delivered by International Federal Express, two business days after so
mailed and (iv) if delivered by facsimile, upon electric confirmation of receipt
and will be delivered and addressed as follows:

(a) if to the Company, to:

Insmed Incorporated

8720 Stony Point Parkway

Richmond, VA 23235

Attention: Kevin P. Tully, C.G.A.

Facsimile: 804-565-3500

with copies to:

Goodwin Procter, LLP

53 State Street

Boston, MA 02109

Attention: James R. Kasinger, Esq.

Facsimile: (617) 523-1231

(b) if to the Investor, at its address on the Signature Page hereto, or at such
other address or addresses as may have been furnished to the Company in writing.

8. Changes. This Agreement may not be modified or amended except pursuant to an
instrument in writing signed by the Company and the Investor.

9. Headings. The headings of the various sections of this Agreement have been
inserted for convenience of reference only and will not be deemed to be part of
this Agreement.

10. Severability. In case any provision contained in this Agreement should be
invalid, illegal or unenforceable in any respect, the validity, legality and
enforceability of the remaining provisions contained herein will not in any way
be affected or impaired thereby.

11. Governing Law. This Agreement will be governed by, and construed in
accordance with, the internal laws of the State of New York, without giving
effect to the principles of conflicts of law that would require the application
of the laws of any other jurisdiction.

12. Counterparts. This Agreement may be executed in two or more counterparts,
each of which will constitute an original, but all of which, when taken
together, will constitute but one instrument, and will become effective when one
or more counterparts have been signed by each party hereto and delivered to the
other parties. The Company and the Investor acknowledge and agree that the
Company shall deliver its counterpart to the Investor along with the Prospectus
Supplement (or the filing by the Company of an electronic version thereof with
the Commission).



--------------------------------------------------------------------------------

13. Confirmation of Sale. The Investor acknowledges and agrees that such
Investor’s receipt of the Company’s counterpart to this Agreement, together with
the Prospectus Supplement (or the filing by the Company of an electronic version
thereof with the Commission), shall constitute written confirmation of the
Company’s sale of Units to such Investor.

14. Press Release. The Company and the Investor agree that the Company shall
issue a press release disclosing the material terms of the Offering prior to the
opening of the financial markets in New York City on the business day
immediately after the date hereof.

15. Termination. In the event that the Placement Agreement is terminated by the
Placement Agent pursuant to the terms thereof, this Agreement shall terminate
without any further action on the part of the parties hereto.



--------------------------------------------------------------------------------

EXHIBIT A

INSMED INCORPORATED

INVESTOR QUESTIONNAIRE

Pursuant to Section 3 of Annex I to the Agreement, please provide us with the
following information:

 

1.

  The exact name that your Shares and Warrants are to be registered in. You may
use a nominee name if appropriate:   

 

2.

  The relationship between the Investor and the registered holder listed in
response to item 1 above:   

 

3.

  The mailing address of the registered holder listed in response to item 1
above:   

 

4.

  The Social Security Number or Tax Identification Number of the registered
holder listed in the response to item 1 above:   

 

5.

  Name of DTC Participant (broker-dealer at which the account or accounts to be
credited with the Shares are maintained):   

 

6.

  DTC Participant Number:   

 

7.

  Name of Account at DTC Participant being credited with the Shares:   

 

8.

  Account Number at DTC Participant being credited with the Shares:   

 